UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GERALDO MENA, : | ; ee 3 wo / ga 7
Plaintiff, ~
-against- 1:15-cv-3707 (ALC)
THE CITY OF NEW YORK, ET AL., ORDER
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of the Parties’ request to adjourn the Status Conference currently
scheduled for December 19, 2019. ECF No. 80. That Status Conference is hereby ADJOURNED
to January 9, 2020 at 11:30 a.m. The Parties are hereby ORDERED to appear, in person, in
Courtroom 1306 at the Thurgood Marshall United States Courthouse, 40 Foley Square, New York,
New York at the date and time specified above. For this Conference, Plaintiff should contact the

Court at 1-888-363-4749 (Conference Code: 3768660).

SO ORDERED.
Dated: New York, New York

December 18, 2019 A, 7 (Lae

" ANDREW L. CARTER, JR.
United States District Judge

 

 
